UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-5069


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROY ANTRON LOWE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00071-JAB-2)


Submitted:   September 8, 2011           Decided:   September 29, 2011


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
Hill, North Carolina, for Appellant. Ripley Rand, United States
Attorney, Angela H. Miller, Terri-Lei O’Malley, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roy Antron Lowe was found guilty by a jury of bank

robbery (Count 1), armed bank robbery (Count 2), and use and

carry    of    a   firearm     (brandishing)          during       a   crime     of    violence

(Count 3).         On appeal, he raises one issue: whether the district

court erred by allowing the lay opinion testimony of two police

officers in violation of Fed. R. Evid. 701.                               For the reasons

that follow, we affirm.

               Rule 701 of the Federal Rules of Evidence permits lay

opinion       testimony   as    long       it   is     based   on       the     witness’      own

perception, helpful to the jury in understanding the facts at

issue,    and      “not   based       on    scientific,            technical,         or   other

specialized knowledge.”            Fed. R. Evid. 701.                   A lay witness may

give an opinion concerning the identity of a person depicted in

a surveillance photograph if there is some basis for concluding

that    the    witness    is    more       likely      to    correctly          identify      the

defendant from the photograph than the jury.                             United States v.

Robinson,       804   F.2d     280,    282          (4th    Cir.       1986);    see       United

States v. Allen, 787 F.2d 933, 936 (4th Cir. 1986), vacated and

remanded on other grounds, 479 U.S. 1077 (1987).

               Normally we review a trial court’s evidentiary rulings

for an abuse of discretion.                     United States v. Patterson, 150

F.3d 382, 387 (4th Cir. 1998).                  Errors not objected to at trial,

however, are reviewed for plain error.                       United States v. Olano,

                                                2
507 U.S. 725, 731-32 (1993); United States v. Hastings, 134 F.3d

235, 239 (4th Cir. 1998).                 Lowe concedes that we review the

matter for plain error, as his trial counsel did not object to

the disputed testimony.           (Appellant’s Br. at 7).

              Lowe has failed to establish plain error on appeal.

In   particular,     we    note    that    Lowe’s       trial    counsel   relied       on

Officer Gerald Stephens’ video identification of him during the

bank robbery in closing arguments.                Lowe argued to the jury that

he   was    forced   to    participate       in   the    bank    robbery   by     a    co-

Defendant and relied on Stephens’ opinion that he was the second

robber involved, contrasting Stephens’ and the other detective’s

testimony against other trial witnesses.                        (J.A. 176).       Under

these      circumstances    we    do   not     find     that    the   district    court

plainly erred by allowing the officers’ disputed testimony at

trial.      Olano, 507 U.S. at 735.

              Accordingly,       we    affirm.          We     dispense    with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                           3